                Case 8:21-bk-02588-CPM                Doc 96         Filed 06/21/21   Page 1 of 2

[Dogmaphv] [District Order Granting Motion to Appear Pro Hac Vice]




                                          ORDERED.
Dated: June 21, 2021




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                     Case No.
                                                                           8:21−bk−02588−CPM
                                                                           Chapter 11

Work Cat Florida LLC
fka Work Cat Trans Gulf, LLC




________Debtor*________/

                    ORDER GRANTING MOTION TO APPEAR PRO HAC VICE
              AND DIRECTING PAYMENT TO THE UNITED STATES DISTRICT COURT

   THIS CASE came on for consideration, without hearing, of the Motion to Appear Pro Hac Vice (Document
# 86 ) ("Motion") of attorney J Stephen Simms for representation of Glander International Bunkering, Inc.,
. Accordingly, it is ORDERED:

   1. The Motion is Granted.

   2. Attorney J Stephen Simms is admitted to appear before this Court in this case and any related adversary
proceeding as counsel for Glander International Bunkering, Inc., subject to Local Rule 2090−1.

  3. Within fourteen days from the date of this order, attorney J Stephen Simms shall pay to the Clerk, of the
United States District Court for the Middle District of Florida, an Attorney Special Admission Fee in the
amount of $150.00 and upon payment of the fee, file a Notice of Compliance with the Clerk of the U.S.
Bankruptcy Court. Procedures for Attorney Special Admission are available on the U.S. District Court's
website.

   4. Upon completion of the Court's electronic filing registration forms and requirements, the Clerk is
directed to issue attorney J Stephen Simms , a temporary login and password to the Court's electronic filing
system (CM/ECF) with filing privileges limited to this case and any related adversary proceedings. CM/ECF
access request should be directed to the ECF Helpdesk at ecfhelp@flmb.uscourts.gov. PACER accounts
required for viewing, must be set up by the attorney through PACER at http://www.pacer.gov.
                Case 8:21-bk-02588-CPM               Doc 96      Filed 06/21/21       Page 2 of 2

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
